Stacy, C. J.
In view of the allegations of the complaint, the evidence, and the verdict establishing plaintiff’s right to recover on the original certificate, the principal questions debated on brief, to wit, the right of the defendant and the group patron or employer, to change the provisions of the master policy and the individual certificates by striking out the total and permanent disability clauses and substituting in lieu thereof new and different individual certificates, goes out of the case.
Thus, the whole matter reduces itself to controverted issues of fact, which have been determined in favor of plaintiff.
Similar policies and certificates were before the Court in Whitmire v. Ins. Co., 205 N. C., 101, 170 S. E., 118, and Deese v. Ins. Co., 204 N. C., 214, 167 S. E., 797.
The verdict and judgment will not be disturbed on the exceptions and assignments of error appearing of record.
No error.